ORDER

PER CURIAM:
AND NOW, this 12th day of April, 1999, Paul Joseph Konzelmann, II, having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated October 14, 1998; the said Paul Joseph Konzelmann, II, having been directed on January 22,1999, to inform this' Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Paul Joseph Konzelmann, II, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.